Citation Nr: 1608280	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 1, 2013, for the grant of a 70 percent rating for PTSD.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU) prior to April 1, 2013.

4.  Entitlement to a rating in excess of 10 percent for postoperative left foot fracture.

5.  Entitlement to a rating in excess of 10 percent for left ankle fracture with left fibula fracture.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1965 to December 1968 and from June 1973 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007, August 2013, and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The June 2007 decision denied entitlement to TDIU.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge with regard to that issue; a transcript of the hearing is of record.  In a September 2011 decision, the Board denied the Veteran's claim.  

The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (CAVC or the Court).  On the basis of a Joint Motion for Remand, CAVC in March 2012 vacated the September 2011 decision and remanded the issue for further development.  The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) in August 2012.  

During the pendency of that remand, the RO in an August 2013 decision granted an increased 70 percent rating for PTSD and also granted entitlement to TDIU, both effective April 1, 2013.  The Veteran and his representative disagreed with the effective dates of the awards, as well as the evaluation assigned for PTSD.  With regard to TDIU, no new appeal was initiated; the matter was already on appeal prior to April 1, 2013, and the AOJ's grant was not a complete grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to PTSD, the questions of increased entitlement and earlier effective date are both before the Board for the first time.

Most recently, in June 2015, the RO denied increased ratings for the service-connected left foot and ankle disabilities. 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of entitlement to TDIU prior to April 1, 2013, and entitlement to increased ratings for the service-connected left foot and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since April 1, 2013, the Veteran's PTSD has been manifested by symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

2.  A June 2009 rating decision denied entitlement to a rating in excess of 50 percent for the Veteran's PTSD; the Veteran did not appeal the June 2009 rating decision, and such became final.

3.  An informal claim for increased evaluation for PTSD was received April 1, 2013..

4.  It first became factually ascertainable that an increased rating of 70 percent for PTSD was warranted on April 1, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date earlier than April 1, 2013, for the grant of a 70 percent rating for PTSD have not been met. 38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. § 3.157 (2104); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an earlier effective date of the grant of a 70 percent rating for PTSD, the Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).

In a claim for increase, the notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements have been satisfied with respect to the issue of entitlement to an increased rating for the service-connected PTSD.  The Board acknowledges that complete notice was not provided prior to the adverse determination on appeal (which was issued following a VA review examination in support of the claim for TDIU benefits).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, VA rectified any notice timing error by providing the notice in May 2015 and subsequently readjudicating the claim in a subsequent November 2015 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 

Moreover, statements and assertions by the Veteran's representative, as well as evidence submitted by the Veteran and his representative, indicate actual knowledge of information and evidence necessary to substantiate the claim on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  It is not alleged that notice in this case was less than adequate.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration disability medical records, and lay statements have been associated with the record.  

The Veteran was afforded a VA PTSD Review Examination in April 2013.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  The examiner made all clinical findings necessary to application of the rating criteria.  Thus, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Increased Rating for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The currently assigned 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

      Analysis

The Veteran has disagreed with the 70 percent evaluation currently assigned for his service-connected PTSD, effective April 1, 2013.  He contends that his PTSD warrants a 100 percent schedular evaluation.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board finds that a disability rating greater than 70 percent is not appropriate because the Veteran does not have total social and occupational impairment.  In this regard, in the April 2013 VA PTSD Review Examination, a clinical psychologist noted symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  There has been no indication of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Although the April 2013 clinical psychologist found that the Veteran was incapable of managing his financial affairs, as his wife paid all his bills and managed his medications, the totality of the medical evidence does not indicate that the Veteran is unable to perform activities of daily living or is disoriented to time or place.  In this regard, VA treatment records throughout this timeframe have noted that the Veteran's hygiene was adequate as he was appropriately groomed.  Moreover, in August 2013, a physician indicated that the Veteran was completely mentally competent and capable of taking independent actions.  The Veteran reported that he could balance a check book, pay bills on time, and take care of expenses.  He noted that although his wife physically paid all the bills, they discussed all financial issues and budgeting together.  In a submission dated in August 2013, the Veteran's wife indicated that she and the Veteran split chores and tasks.  She noted that she would take care of physically paying the bills and he would take care of most of the yard work.  In the April 2013 VA examination, the Veteran also indicated that he was able to run errands, like getting his oil changed or going to the store alone.

The evidence of record indicates that the Veteran has experienced periods of suicidal ideation and inappropriate behavior.  For example, in the April 2013 VA PTSD Review Examination, the Veteran described a "suicide gesture" in 2012, in which he grabbed his wife, held a gun between them, and threatened to shoot himself to his wife.  In the same examination, the Veteran's wife noted that he had had about three suicidal gestures such as this in the past five years.  The Veteran denied a further history of suicide attempts, but indicated that he would often feel suicidal when he had another rejection for obtaining work.  However, the medical evidence of record does not indicate that the Veteran is a persistent danger of harm to himself or others.  In this regard, he has consistently denied a plan or intent to harm himself in his VA treatment records.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

Finally, in the April 2013 VA PTSD Review Examination, the reported GAF score was 52, suggesting moderate to serious symptoms or moderate to serious impairment in social, occupational, or school functioning.  The Board finds that the  GAF score of 52, and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate serious symptoms, and the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

The Board finds the totality of the evidence of record indicates that the Veteran had serious impairment in his occupational functions due to his psychological symptoms throughout the appeal period, and total occupational impairment, due at least in part, to his PTSD, beginning in or around April 2013.  See August 2013 rating decision (granting entitlement to TDIU effective April 1, 2013).  In this regard, in the April 2013 VA PTSD Review Examination, the examiner noted that the Veteran clearly stated that he could work on projects independently to achieve desirable outcomes.  The Veteran reported that working independently involved containing the distress of mental health symptoms where he endured them without substantial interference in work obligations.  The Veteran indicated that once he could arrive at an independent task without significant interpersonal interactions, he was able to function with greater reliability and productivity.  Therefore, the examiner found that the Veteran's current level of social and occupational functioning was rated as with reduced reliability and productivity due to the impact of his mental health symptoms across settings and due to the history of such symptoms and perceived interpersonal conflicts affecting the stability of his career.

However, the Board finds that the evidence of record does not indicate that the Veteran also experiences total social impairment due to his PTSD.  In this regard, in the April 2013 VA PTSD Review Examination, the Veteran indicated that he currently lived with his wife of 45 years.  He indicated that he and his wife would go out to eat occasionally and end up arguing about where to sit so that he was comfortable seeing others.  He noted that he would leave the house to run some errands (e.g., oil change, going to the store) or visit with a few close friends (military buddies) in different cities in Texas.  The Veteran explained that his wife retired in July 2012; prior to this, he would spend his days doing what he wanted, but now they tried to share activities.  He also described a relationship with his two twin sons, although he indicated that it took a "great deal of effort" on his wife's part to pursue this.

The Board again acknowledges that poor social interaction problems have been noted throughout the appeal period, and have recently appeared to worsen.  In this regard, in his April 2013 VA PTSD Review Examination, the Veteran reported that his trouble concentrating, temper, and sleeplessness had been affecting his social relationships worse than previously.  He also reported being more critical and short-fused than previously.  Nonetheless, the Board finds that despite some reported difficulties, the Veteran has continued to sustain meaningful relationships with his wife, sons, and a few close friends (military buddies); therefore, total social impairment is not shown.  For these reasons, the evidence of record indicates that beginning April 1, 2013, the Veteran has demonstrated social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability for the period beginning April 1, 2013, does not exceed a 70 percent rating.  Again, in determining that a rating in excess of 70 percent is not warranted for the period beginning April 1, 2013, the Board has considered the Veteran's complaints, his VA treatment records, and April 2013 VA examination report, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 70 percent. 

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes that a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's PTSD has been manifested by symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board observes that TDIU has been granted, effective April 1, 2013.  However, as will be discussed in more detail below, the issue of entitlement to TDIU prior to April 1, 2013, is being remanded for further development.  As such, that issue is not for consideration here.

IV.  Earlier Effective Date

The Veteran seeks an effective date earlier than April 1, 2013, for the grant of the increased 70 percent rating for PTSD.  In the November 2015 appeal, the Veteran's representative argued that in assigning the April 1, 2013, effective date for the grant of the 70 percent evaluation for the Veteran's service-connected PTSD, VA failed to acknowledge various evidence of record dated prior to 2013, which displayed the worsening state of the Veteran's PTSD, and warranted an earlier effective date and an evaluation in excess of 70 percent.  The Veteran's representative pointed to several pieces of evidence to support this contention, to include the March 2004 VA examination report, the December 2002 statement from the Veteran's wife, the May 2009 VA examination, and the May 2012 Employability Evaluation.

A May 2004 rating decision granted service connection for PTSD, and assigned a 30 percent rating, effective January 31, 2003 (date of claim).  The Veteran did not appeal the initial rating assigned.  However, in light of the receipt of additional service treatment records, a January 2005 rating decision continued the 30 percent evaluation for PTSD.  In May 2006, the Veteran filed a claim for TDIU due, in part, to his service-connected PTSD.  The RO construed the Veteran's claim for TDIU as a claim for an increased rating for PTSD, and in a June 2007 rating decision, the RO continued the 30 percent evaluation for PTSD.  The Veteran did not appeal the June 2007 rating decision with regard to that issue, and it became final.  In March 2009, the Veteran filed a claim for an increased rating for PTSD; he indicated that he desired a 70 percent evaluation.  In a June 2009 rating decision, the RO increased the PTSD rating to 50 percent, effective March 30, 2009, the date of the Veteran's claim for an increased rating.  The Veteran did not appeal the June 2009 rating decision.  Significantly, the Board also finds that VA was not in receipt of new and material evidence relevant to the claim prior to the expiration of the appeal period following the assignment of the 50 percent rating.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.201; see also Bond v. Shinseki, 659 F.3d 1362, 1367  (Fed. Cir. 2011; Buie v. Shinseki, 24 Vet. App. 242, 251-52  (2011).  Therefore, absent clear and unmistakable error (CUE) in the June 2009 rating decision, the decision is final.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Here, the Veteran has not raised a motion of CUE in the June 2009 rating decision. 

The Veteran perfected his appeal of the denial of entitlement to TDIU, and in September 2011, the Board denied his claim for entitlement to TDIU.  The Veteran subsequently appealed the Board's denial of TDIU to the Court.  In a March 2012 Order, the Court vacated the Board's September 2011 decision and remanded the issue back to the Board for development consistent with the parties' Joint Motion for Remand.  In August 2012, the Board remanded the case for further evidentiary development, to include providing updated examinations of all of the Veteran's service-connected disabilities, to include his service-connected PTSD.  Pursuant to the Board's August 2012 remand, the Veteran was afforded a VA PTSD Review Examination on April 1, 2013.  In a submission dated in June 2013, the Veteran's representative argued that the April 2013 VA PTSD Review Examination supported the award of an increased evaluation for the service-connected PTSD based on the findings of impaired impulse control and periods of violence.  An August 2013 rating decision increased the evaluation for the service-connected PTSD, effective April 1, 2013, the date of the VA PTSD Review Examination showing the disability had worsened.  The Veteran's representative disagreed with the August 2013 rating decision, and requested an earlier effective date for the assignment of the 70 percent evaluation and a rating in excess of 70 percent.  

The record, then reflects that the last formal claim for increased rating, from 2009, was adjudicated in a final June 2009 rating decision.  The current assignment of a 70 percent rating arises from a new, later claim.  Accordingly, the Board must first determine the date on which the the instant claim on appeal was received, whether formal or informal.  Next, the Board must determine the date on which it is factually ascertainable that the Veteran's PTSD met the criteria for an award of an increased rating.

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

However, during the pendency of the appeal, regulations provided that receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits "when such report[] relate[s] to examination or treatment of a disability for which service-connection has previously been established."  38 C.F.R. § 3.157(b)(1) (2014); see MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  This regulation was eliminated effective March 24, 2105, but the instant claim was already pending under 38 C.F.R. § 3.157.

The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.

A "report of examination or hospitalization" under 38 C.F.R. § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011). 

As to finality, an RO decision becomes final unless a notice of disagreement is filed or new and material evidence is received within the one year appeal period.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  If VA fails to act on an appeal by issuing a statement of the case or on new and material evidence by readjudicating the claim, the claim remains pending.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("a claim remains pending - even for years - if the Secretary fails to act on a claim before him); Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim became final).

The first question is whether the Veteran filed a formal or informal claim for an increased rating for PTSD after the June 2009 rating decision but before April 1, 2013.  In this case, neither the Veteran nor his representative have argued that he filed a claim for increase prior to April 1, 2013.  In this regard, the Board observes that the Veteran's increased 70 percent rating was granted as a result of a VA examination for PTSD in April 2013.  The April 2013 VA examination was provided in conjunction with the Board's remand of the Veteran's TDIU claim.  As such, the Veteran did not make a formal claim for an increased rating for PTSD after the last final June 2009 rating decision.

Further, there is no communication from the Veteran in the claims file between June 2009 and April 1, 2013, that could be reasonably construed as an informal claim for an increased rating for PTSD prior to the April 2013 VA examination.  While the record contains VA treatment records for PTSD prior to the April 2013 VA examination, these are not the types of records that could be construed as claims for increase under 38 C.F.R. § 3.157(b) because they are documentation of the Veteran's reported symptoms and do not describe the results of a specific, particular examination.  Id.  Notably, prior to April 2013, the VA treatment records merely revealed continued treatment for PTSD and depression, stable on Paxil.  VA treatment records merely showing treatment are insufficient to constitute an informal claim for increased benefits under 38 C.F.R. § 3.157(b).  As the Court stated in Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), such an interpretation of 38 C.F.R. § 3.157(b) would produce an absurd result by unnecessarily burdening VA by requiring it to treat every such medical record as an informal claim for an increased disability rating.  Hence, none of the VA treatment records constructively of record prior to April 1, 2013, are consistent with an informal claim for increased benefits under 38 C.F.R. § 3.157(b); they in fact refer to stability, and not worsening..   

The Board acknowledges that the Veteran submitted a private Employability Evaluation in May 2012 in support of his TDIU claim, in which a Vocational Rehabilitation Consultant reviewed the Veteran's claims file and interviewed him over the telephone.  With regard to this record, the question arises as to whether it may be considered an informal claim for increase under 38 C.F.R. § 3.157(b)(2).  However, the Employability Evaluation was conducted by a Vocational Rehabilitation Consultant (and not a psychiatrist or psychologist) over the telephone and was not as comprehensive as a VA compensation examination.  Moreover, as will be discussed in more detail below, this assessment was largely a review of evidence already contained within the claims file, and focused on the functional limitations with respect to the Veteran's employability from several of his service-connected disabilities, and not just his PTSD.  It is retrospective in nature, addressing the impact of PTSD in the past and not making any allegation of current worsening.  The Board finds that this evaluation did not show a reasonable probability of entitlement to increased benefits for the service-connected PTSD.  Therefore, the May 2012 Employment Evaluation cannot be accepted as an informal claim under the provisions of 38 C.F.R. § 3.157(b)(2).  

Similarly, receipt of a September 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, does not constitute a claim for increased rating for PTSD.  The Veteran describes the manifestations of PTSD and its impact on his occupational functioning in past tense; he does not allege that his condition is worsened, nor can such an allegation be inferred.  

In sum, both the May 2012 and September 2012 submissions from the Veteran address the status of his PTSD and his opinion of past entitlements, and do not represent new allegations of current worsening, and hence are not taken as claims for increased rating for PTSD.  

Thus, the final question in this appeal concerns at which point an increase in disability is factually ascertainable.  The first time the Veteran mentioned the severity of symptoms described by the 70 percent criteria was at his April 1, 2013, VA examination, where he reported impaired impulse control with intermittent periods of violence and suicidal ideation.  

As is noted previously, VA treatment records for the year prior to receipt of the informal April 2013 claim revealed continued treatment for PTSD and depression, stable on Paxil.  In a VA treatment record dated in February 2013, the Veteran had a positive depression screen; however, he denied suicidal intent or ideation.   In the private May 2012 Employability Evaluation the Veteran identified his PTSD as the most significant barrier to his employment.  He reported fatigue from difficulty sleeping due to recurring nightmares, and disturbing intrusive thoughts about his combat experience on a daily basis.  The Veteran reported a distrust of others, and indicated that he was constantly on guard.  The Veteran indicated that he made an effort to be polite to others, but also tried to keep a distance.  He noted that he withdrew from social contacts outside his family as much as possible.  These symptoms are all contemplated by a 50 percent rating.

As contemplated by a 50 percent rating, the Veteran's symptoms prior to April 1, 2013, reflected occupational and social impairment with reduced reliability and productivity.  The objective medical evidence did not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent rating.  The objective medical evidence of record for the year prior to the April 2013 VA PTSD Review Examination did not reveal suicidal ideation or episodes of impaired impulse control, such as unprovoked irritability with periods of violence.  

The Board acknowledges that in the April 2013 examination, the Veteran reported an episode of impaired impulse control and suicidal gesture which he alleged occurred in 2012; however, he did not provide a specific date in 2012 that this incident occurred.  As such, there is no factually ascertainable date indicating an increase in severity in his service-connected PTSD in the year prior to the April 2013 VA examination.  Moreover, there was no objective medical evidence of record of impaired impulse control with intermittent periods of violence or suicidal ideation in the one year prior to his lay reports in this April 2013 examination.  In this regard, in the February 2013 VA treatment record noted above, the Veteran denied suicidal intent or ideation.  Moreover, the findings from the May 2012 vocational assessment noted above did not show the severity of symptoms as reported in the April 2013 examination, such as impaired impulse control with intermittent periods of violence or suicidal intent or ideation.  The first time it was factually ascertainable that his disability picture was more closely approximated by the 70 percent criteria set forth in Diagnostic Code 9411 was at his April 1, 2013, VA examination.

As shown above, April 1, 2013, is the date that it was factually ascertainable that the Veteran's PTSD met the criteria for a 70 percent rating.  Further, there is no indication of a formal or informal claim for an increased rating prior to April 1, 2013.  Accordingly, an effective date prior to April 1, 2013, for the award of a 70 percent disability rating for PTSD is denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to an effective date earlier than April 1, 2013, for the grant of the increased 70 percent rating for PTSD, is denied.


REMAND

Left Foot and Ankle

In a June 2015 rating decision, the RO, in relevant part, granted an increased 10 percent evaluation for the service-connected left foot disability, effective August 14, 2012, and denied an increased evaluation for the service-connected left ankle disability.  In July 2015, the Veteran's representative filed a notice of disagreement with respect to the above-mentioned issues.  Specifically, the Veteran's representative expressed disagreement with the ratings assigned.  As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

TDIU prior to April 1, 2013

As the Veteran has claimed that his service-connected foot and ankle disabilities have impacted his ability to work, and the appeals with regard to those matters remain open and pending, it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Additionally, where, as here, the Veteran's service-connected disabilities did not meet the schedular requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis when a Veteran is shown to be unemployable.  The Director of the Compensation and Pension Service is charged with making the initial determination as to entitlement to extraschedular TDIU, once that matter is referred by the AOJ and/or the Board.  38 C.F.R. § 4.16(b).

Social Security earning records, the Veteran's lay assertions, and the findings of the May 2012 employment evaluation, are sufficient to raise the possibility of entitlement to TDIU on an extraschedular basis.  The Board makes no determination at this time as to the Veteran's employability prior to April 1, 2013, but recognizes that the evidence of record does indicate chronic underemployment during that period. 

Accordingly, the case is REMANDED for the following action:

1.   A Statement of the Case should be issued for the
   claims of entitlement to increased ratings for the 
   service-connected left foot and left ankle disabilities.  
   The Veteran is advised that the Board will only 
   exercise appellate jurisdiction over his claims if he 
   perfects a timely appeal.

2.   Then, the AOJ should refer the case to the VA 
	Director of Compensation and Pension Services for 
extraschedular consideration of TDIU, supported by a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

3.   After completing any additional development deemed 
   necessary, readjudicate the Veteran's claim for 
   entitlement to TDIU prior to April 1, 2013.  If the
   benefit sought remains denied, an SSOC should be 
   provided to the Veteran and his representative after 
   according the requisite time to respond.  The matter 
   should then be returned to the Board for appropriate
   appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


